Lewis, J.
The official report, with such additional facts as are brought out in this opinion, is sufficient to a clear understanding of the rulings embodied in the headnotes.
1. Section 5484 of the Civil Code declares that “All applications for a new trial, except in extraordinary cases, must be *141made during the term at which the'trial was had; and when the term continues longer than thirty days, the application shall be filed within thirty days from the trial,” etc. It appears from the record in this case, that Hill, one of the plaintiffs in error, was not a party to the original suit which was brought against Mrs. Baker and others, but he was made a party by an intervention filed by himself with a view of obtaining a portion of the proceeds of the sale of the land in question. Any recovery that might have been had by him would necessarily have been separate and distinct from any finding in favor of Mrs. Baker, as they were not claiming any part of the fund in common. Mrs. Baker failed to file any motion, or to join in the motion filed by Hill, during the term of the court at which the trial was had. About a month af-. terwards she made herself, as it were, a party movant in vacation to the original motion filed by Hill, reciting that it was with the movant’s consent. No order appears in the record allowing such an amendment, and no service thereof on the opposite party or his counsel. We know of no statúte or rule of law where one party in such a case can in this way move to set aside a verdict against herself after the time required by law for such motion has expired, the motion not being based upon extraordinary grounds. We think, therefore, that the contentions of Mrs. Baker can not be further considered; and we will now proceed to discuss the relative rights of the remaining plaintiff in error and the defendants in error to the money involved in this litigation. While the intervention filed by Hill is not in the record, yet he .can obtain no more relief than what the evidence authorizes.
2. It appears from the record, that at the time of the sale of the land by Baker to Ledford and Ridley, the title was in Foute, the father of Baker’s wife, and that Foute advised the sale. It was generally understood, however, by Foute and his family, that Mrs. Baker should own the land, but how she should acquire it is not definitely shown. It further appears in the record, that she -knew of this sale and did not object thereto. She afterwards, however, acquired the paper title by getting a quitclaim deed from all the other heirs of Foute *142after his death. She then made a deed of the land to Hard-wick, to secure a debt due Hardwick & Co., on one of the purchase-money notes given by Ledford; and by virtue of a judgment of court rendered against her in favor of Hardwick & Co., the land was ordered sold, and the residue of the proceeds, after satisfaction of the Hardwick & Co. debt, to be paid her. Her interest in this judgment was transferred by her to Led-ford, the person who had created mortgages upon the land in favor of the defendants in error. Mrs. Baker stated in her answer, that she “received no consideration for this assignment to Ledford, other than her desire to carry out the trade as made by her husband in selling said lands so as to protect the parties.” It was urged by counsel for defendants in- error, that in the original sale of the land by Baker he was acting simply as agent for his wife, and that her subsequent conduct amounted to a ratification of the sale; but under the view we take of this case, we do not deem it at all important to go into this question of agency or ratification. The defendants in error, who held the mortgages from Ledford on the land, brought their petition to restrain the sale under the judgment in favor of Hardwick & Co., who held the deed from Mrs. Baker. On the hearing of the application for injunction the court refused the same, but directed that the land proceed to sale, and, after the satisfaction of the Hardwick & Co. debt, the residue of the proceeds of the sale be held by the sheriff until further qrder of court. The land was accordingly sold, and the sheriff, after applying the proceeds to the judgment in favor of Hard-wick & Co., paid the balance, without authority, to Hill. Manifestly then Hill acquired no rights by virtue of this payment. The case should, therefore, be considered just as if this fund was in court for distribution; and we will now proceed to inquire, who had the superior right to it, Hill, or these mortgage-creditors of Ledford ?
It is a well-settled principle of law, that “ If a vendor convey land by deed to a vendee before he has title himself, and after-wards the vendor acquires title, his subsequent title enures to the benefit of the vendee, and complete title is vested in the vendee the moment the vendor acquires it.” Parker v. Jones, *14357 Ga. 204; Terry v. Rodahan,79 Ga. 292; Lathrop v. White, 81 Ga. 35. The same principle can be invoked in behalf of a mortgagee as against the mortgagor, when the latter, at the time of the execution of the mortgage, has no title, but after-wards acquires title to the mortgaged property. 1 Jones on Mortgages, § 138; Christy v. Dana, 34 Cal. 548. The idea upon which this rule is based is, that when one gives a mortgage upon land to secure a debt, he is estopped by the recitals in his contract creating the lien from denying- his title to the mortgaged premises. Boisclair v. Jones, 36 Ga. 499; Allen v. Lathrop, 46 Ga. 133; Usina & Jones v. Wilder, 58 Ga. 178; Hall v. Davis, 73 Ga. 101. It is true Judge Nisbet,in the case of Butt v. Maddox, 7 Ga. 503, uses this language: “Subsequently acquired title will not relate back to the date of the mortgage, and create a lien which the mortgage itself does not create.” But this was mere obiter. It appeared in that case that to the levy of a mortgage fi. fa. a claim had been interposed by a third party. It was simply decided that, before claimant could be put on exhibition of his title, the plaintiff in fi. fa. must show either title or possession in the mortgagor at the date of the mortgage. See p. 495, 2d headnote. Besides, in the light of the facts in that case, it was manifestly not the intention of the learned judge to declare a rule of law different from what is embodied in the decisions above cited. He was dealing with the rights of third parties, and not with the rights of the mortgagor, nor even with those claiming under him with notice. The same is true of thé case of Gunn v. Jones, 67 Ga. 398, which affirms the ruling in 7 Ga. The rights of third parties were also involved in that case. Assuming, therefore, that Ledford, when he created mortgages on this land in favor of the defendants in error, had no title to the land, yet if he afterwards acquired title, the mortgages that moment attached to the land, as against him.
3. It is true Ledford did not afterwards acquire title to the land, but he did obtain from Mrs. Baker a transfer of her interest in the Hardwick & Co. judgment. This was tantamount to a transfer of all her interest in the land; for that judgment defined her interest in the property, which was the *144right to have the balance of its proceeds, after payment of the Hardwick & Co. debt. This residue of the fund thus raised by a sale of the land under the proceedings had in this case manifestly stood in lieu of the land, and whatever lien, legal or equitable, attached to the land in favor of Ledford’s mortgage-creditors was transferred. to the fund. It follows, therefore, that when Mrs. Baker transferred her interest in the judgment to the mortgagor, Ledford, he took the transfer subject to the lien which he had created in favor of his mortgagees. We do not see upon what principle of law or equity Ledford himself could assert title to this fund as against the lien of these mortgage-creditors.
4. But the plaintiff in error, assertá title by virtue of a' transfer to him by Ledford of the Hardwick & Co. judgment. Hill, by this transfer, acquired all the rights, and no more, that Led-ford had in the property. It is not claimed that Hill was an innocent purchaser without notice, for the litigation in court over the fund was notice to him, the mortgages having been foreclosed, and the mortgagees having filed their suit to subject the land or its proceeds, before the transfer was made to Hill. Besides, the record shows that the transfer to Hill was made to secure an antecedent debt due him by Ledford. Hill, therefore, did not extend any credit upon the faith of Ledford’s ownership of the property. This is an equitable proceeding, and, as before indicated, equity will treat this fund just as it would the land, had it been dealt with by the parties instead of its proceeds. Conceding, therefore, that Mrs. Baker originally owned the land, when she transferred it, or her interest in the proceeds of the sale, to Ledford, the mortgagor, the mortgage lien he created attached, and when he transferred to Hill, the latter taking no more interest than Ledford, the lien necessarily continued to attach to the fund.
5. We think, therefore, that the verdict of the jury finding in favor of these mortgage-creditors was demanded by the evidence; and even if there was any error in the rulings of the court complained of, they were harmless, and can not work a new trial.

Judgment affirmed.


All concurring, except Cobb, J., absent.